Explanations of vote
(DE) Mr President, while I do endorse Mr Mauro's report, I do regret the absence from it, as also from the Commission draft, of any reference to Community grants being tied to measures for protection against noise from rail and road traffic. However much development work might need to be done, the people living nearby also need to be considered, and not only their health but also their acceptance of the work.
I therefore urge that the rules on protection against noise for rail vehicles be amended as soon as possible to make reference to lower maximum levels and to promote noise abatement measures in exactly the same way as they promote the extension of trans-European networks.
(DE) Mr President, I have voted against the Mauro report on the grounds that the amount of traffic in Europe is increasing enormously and that overcrowded roads and permanent traffic jams presage the collapse of the transport system. Although it was many years ago that we decided what projects would form the Trans-European Transport networks, we are lagging far behind when it comes to putting them in place, so that what should be Europe's masterpiece is still more like a piece of patchwork.
We must also do something about making rail travel more appealing, and I believe that should be done not only for transnational traffic, but also, and to an increasing extent, for local travel.
Although the proposal for a regulation on the granting of Community financial aid in the field of the trans-European transport and energy networks provides for an increase in the current level of Community cofinancing, it falls short of what the original proposal as regards both the transport and energy networks, due to the detrimental agreement on the financial perspective for 2007-2013.
There is a further fundamental issue at stake here. The 'trans-European networks' are implemented with Community and Member State funding - in other words, clearly public funding - with the aim of completing the internal market, as explained in point 1 of the Council common position: 'strong and integrated energy and transport networks are the cornerstone of the European internal market and that better use of the existing networks and the completion of missing links will make it possible to increase effectiveness and competitiveness.' In other words, the completion of the internal market lies at the heart of these projects, with the opening up of the markets and with key sectors in the economy of a country being handed over to private interests, once, of course, public investment has been made.
Given the importance of these sectors to the development of any country, we argue that they should be kept in the public sector and are thus opposed to its privatisation.
in writing. Mr President, my group wanted to see our amendments incorporated to this report which would have increased the powers of Parliament over future budgets on trans-European Energy and Transport networks, though they were unsuccessful. However, it remains important that this area of investment remain under close parliamentary scrutiny as it represents such a clear instance of 'EU added value'. The EU has broken down barriers across Europe for many years, yet so many infrastructural barriers remain in energy and must be addressed. Scotland in particular has much to contribute to Europe's energy needs but we need the necessary connections to do so, and I will be exploring all ways to lever EU funding into connections to maximise Scotland's green energy potential.
(HU) I believe this has been one of the most important votes, at least from our citizens' point of view. Ordinary citizens know little about EU legalities. They are more interested in finding out what EU membership means in their daily life.
When borders crumble, when one can cross from one country to another without a passport, the question arises: why must we pay extra punitive charges for getting in touch by telephone across borders? I think the best thing would have been for Parliament to decide to abolish completely all roaming charges and declare that all mobile rates within the European Union shall be identical.
However, I admit this would have been difficult to implement as a first step, and therefore welcome the fact that at least we have come to the gradual reduction of roaming fees. 10 million people live in Hungary and 9.5 million of them use mobile telephones. In my opinion, it was extremely important to vote for this.
(CS) I voted against the proposals on roaming calls, for the following reasons. Firstly, these measures are not economic but rather political in nature. They are an expression of protectionism and the new form of European commercialism. Secondly, they go against the principle of supply and demand. Thirdly, although I do not expect the mobile operators to make up for the shortfall by raising prices on the domestic market, they will presumably cut investment in development and almost certainly break the cycle of falling domestic prices.
The most worrying aspect for the EU is that investors will lose confidence, as they will see that the regulatory body is moving the goalposts in the middle of the game.
in writing. It makes a pleasant change to welcome a piece of EU legislation. The enforced reduction in mobile roaming charges is good for consumers across Europe. Though still high at 35p per minute to make a call and 17p per minute to receive a call, they are set to fall further over the next three years. Now reductions must be obtained on texting and email connections.
in writing. UKIP MEPs, like all MEPs in Parliament, have a vested interest in reduced mobile roaming charges. Therefore, UKIP MEPs will not vote on the Rübig report. UKIP believes it is morally wrong for MEPs to vote on an issue which could lead to personal enrichment. Moreover, we never approve of EU regulation.
in writing. I warmly welcome the new deal on mobile roaming charges. Labour MEPs have been campaigning for two years to introduce these measures which represent a genuine triumph for European consumers and could not have been achieved without the EU. For too long mobile phone companies have been charging outrageous sums to people using their phones elsewhere in the EU.
It is a shame that Conservative MEPs sided with the mobile phone industry to oppose consumer protection, making the case for higher charges to be levied.
in writing. - (FR) I voted in favour of the Rübig report on roaming on public mobile networks within the Community because the positions upheld in this report are going to make it possible significantly to improve the situation of European consumers. Many European citizens, including the inhabitants of the Nord-Pas-de-Calais border area, frequently travel abroad, for professional and personal reasons, and the tariffs currently in force when they make or receive calls on their mobiles are excessive and unjustifiable.
The Rübig report remedies a situation that penalises mobility. I am therefore in favour of the fixed tariffs in this report: the costs per minute that have been adopted are totally satisfactory and much lower than those currently applied. We would, however, have preferred even lower tariffs, which could have provided a better incentive for people to move about Europe.
In addition to significantly reduced tariffs, the requirement for transparency that has been requested is an important principle. The Socialist Group in the European Parliament also sought greater transparency concerning the cost of calls and secured a result whereby, from now on, European citizens will be able to know how much a call received or sent from abroad will cost them.
I voted in favour of the Rübig report on roaming on public mobile networks in the Community. I feel that the preliminary agreement between Parliament and the Presidency of the Council on the text of the regulation, which MEPs from the Socialist Group in the European Parliament played a key role in formulating, represents a significant victory for the consumer.
I feel that these measures will prove vital for the future of the information society. They will enable us to save billions of euros and better to serve the consumers' interests. The reduction in roaming rates will make it possible to break down the remaining barriers in the internal market, thereby strengthening European competitiveness.
This regulation states that its ultimate aim is to 'create a smooth-running European internal market in telecommunications.' This, as the report says, is because 'self-regulation does not work'.
It is interesting to note, in this case, the acknowledgement that the market does not work. Hence the need to regulate prices. They therefore propose both wholesale and retail price regulation, including the creation of a regulated retail price - Eurotariff - which all operators will be obliged to offer, in order to achieve a significant reduction in the price of roaming. Even so, the possibility remains of huge profit margins for the large operators in the sector. That being said, there are advantages for consumers: cheaper international calls, without this cost being transferred to national markets, and the freedom to choose the most favourable operator and tariff.
This is another example of the 'market' clearly not protecting users and consumers, and this is why regulation is needed. It is high time the Commission and the Member States acknowledged this in other areas and brought benefit to consumers.
There are times - extremely rare times in this House - when the Members are asked to vote on a text that is genuinely useful for Europeans and when, for once, Europe provides real added value.
Such was the case a few years ago for cross-border credit transfers in the euro zone: European legislation stipulated that the cost of cross-border transfers be the same as that of national transfers. This was merely very logical and very normal, since the single currency had just been brought in.
It is the case today for the regulation on mobile telephone roaming charges. Though imperfect, like all compromises, this text will nevertheless make it possible to monitor more effectively the prohibitive tariffs set by operators on Community international communications. Furthermore, the revision clause, which will be laid down in 18 months' time, will, we hope, be an opportunity to go further in terms of protecting consumers.
in writing. (SV) The report contains many practical proposals with a view to improving the situation for consumers. The June List welcomes these proposals which, when it comes to consumer information and easily accessible price information, are to people's advantage.
Roaming fees certainly seem absurdly high at present. Before a decision is made on political measures, however, it must be made clear what market failure is behind this unsatisfactory state of affairs. Is it a question of insufficient competition through what is known as implicit collusion? In that case, it would be quite wrong to introduce price regulation, as this would do nothing at all to solve the problem. To propose treatment without a prior diagnosis would be absurd. Researchers in this area should investigate what market failure we are facing before populist measures are taken.
In the long run it is free competition rather than price regulation that will most benefit consumers. To allow politicians to set prices instead of the market is almost never a constructive long-term solution.
In my opinion, the proposal will also hit that part of the population that, for economic or other reasons, seldom travels abroad.
in writing. - (PL) I am voting in favour of the report on the proposal relating to the Regulation of the European Parliament and Council concerning roaming on public mobile telephone networks within the Community and amending Directive 2002/21/EC on a common regulatory framework for electronic communications - C6-02442006 -
Mr Rübig correctly pointed out the need to find solutions that would allow EU citizens to use mobile phones to contact home while abroad. There is no single market for mobile telephony at the moment, and this is a barrier to the daily use of telephones abroad.
I agree with the formula which sets maximum wholesale and retail rates. It is very important to reduce the unreasonably high levels of roaming tariffs, to explain to users how to activate new tariffs and to inform them of the date the above legislation takes effect.
Another positive initiative is that any customer who does not choose any particular tariff within three months of the Regulation becoming effective will automatically enjoy the regulated EU tariff, and the fact that mobile phone operators will have to inform their customers of the roaming charges for outgoing and incoming calls for their particular tariffs.
in writing. - (FR) It was with a heavy heart that I voted in favour of the report on roaming on public mobile networks because it goes against my most important political convictions. Indeed, I regard any tariff-fixing by the legislator as undue intervention in the market economy and as a vestige of another era that ought not to be revived.
The application of the Eurotariff thus set will create big problems for operators from the small Member States, who will have difficulty in funding the investments needed to apply the new roaming conditions. The long-term effects of this regulation could even end in an increase in national communications tariffs, which would be counterproductive and disastrous for the proper functioning of the national economies.
I support transparent price setting and a reduction in roaming charges in a spirit of free competition, but this reduction must not be achieved by means of retail price fixing and at the expense of national communications tariffs.
I am also pleased that the 'opt-in' principle has been safeguarded in this compromise, even though an 'opt-in' with no conditions or time limits would have been preferable.
This regulation has a mere three-year lifespan: what a consolation!
in writing. (SV) The report contains many practical proposals with a view to improving the situation for consumers. The June List welcomes these proposals which, when it comes to consumer information and easily accessible price information, are to people's advantage.
Roaming fees certainly seem absurdly high at present. Before a decision is made on political measures, however, it must be made clear what market failure is behind this unsatisfactory state of affairs. Is it a question of insufficient competition through what is known as implicit collusion? In that case, it would be quite wrong to introduce price regulation, as this would do nothing at all to solve the problem. To propose treatment without a prior diagnosis would be absurd. Researchers in this area should investigate what market failure we are facing before populist measures are taken.
In the long run it is free competition rather than price regulation that will most benefit consumers. To allow politicians to set prices instead of the market is almost never a constructive long-term solution.
in writing. I supported this first-reading compromise agreement. This is an important victory which will benefit consumers, who will be able to enjoy cheaper roaming costs by this summer.
in writing. I voted for the report on the proposal for a regulation on roaming on public mobile networks, which will lead to a reduction in prices for millions of roaming customers. The initiative will help an enormous number of consumers who are affected by the roaming charges that are unjustifiably high.
The regulation will ensure that prices paid for international roaming when travelling within the European Union will not be unjustifiably higher than the charges for calls paid within the user's country. Consumers will benefit from lower prices for making calls in the visited country, back home or to any other EU Member State. Consumers will also make considerable savings when receiving calls.
The Confederal Group of the European United Left/Nordic Green Left voted in favour of the Rübig report on roaming because, following pressure from the European Parliament, a satisfactory compromise was achieved for the benefit of European consumers.
Of course a great many steps still need to be taken in the direction of transparent charges and extending the scope of and further reducing the uncontrolled charges made by mobile telephone companies.
The procedure also needs to be speeded up before the Telecommunications Council, so that the regulation can be adopted as quickly as possible and consumers can benefit from the regulations already introduced this summer.
This regulation must set an example. Regulatory frameworks need to be created in other sectors where the rules of the free market have proven to be inadequate and cartels reign supreme.
Current roaming prices penalise users travelling between different Member States and constitute an obstacle to a genuine single market.
In view of the cross-border nature of the contractual relations involved in these services, the Member States have shown they are scarcely capable of tackling this issue. Although the solution ought ideally to lie in the sector regulating itself, this again has proved impossible.
Europe's consumers deserve fairer, more transparent treatment. A Europe-wide regulatory amendment is therefore called for, one that stops abuse, creates transparency, ensures balance in the market, enables greater ease of movement and communication, and fosters greater economic dynamism.
Although the limits on the price of calls fall well short of what Parliament initially called for, I feel this is a first step in the right direction. It also introduces the kind of clarity and predictability that the market has been missing.
I hope that the operators do not react to the loss of revenue with an unjustified increase in the price of national calls, but instead take the opportunity to raise revenue by increasing the number of customers and by improving the services they provide both nationally and internationally.
in writing. - (FR) By endorsing the regulation on mobile telephone roaming charges this lunchtime, the European Parliament has just adopted legislation that was awaited by millions of consumers: workers or tourists, exasperated by the exorbitant costs of cross-border calls made or received on the GSM and who have gained the support of the European Commission, as the author of this legislative proposal.
Furthermore, although my liberal philosophy does not sit well with interventionism on market prices, I am above all opposed to the laissez-faire, lax approach and to cartels being formed in a given economic sector.
This European law is a significant advance when it comes to protecting consumers, who are going to see their bills slashed by as much as 70%. A further advance is the freedom of choice given to operators to offer clients an option between the regulated tariff and a fixed tariff that will also cover SMSs and MMSs. I have one regret, however: this reduction in roaming charges will not be operational for the summer season.
Europeans will find consolation in this desire clearly expressed by the three European institutions to try to win them back and to fulfil the first task: to make laws that change their everyday lives for the better.
in writing. (SV) I abstained from voting on the roaming issue today. Anyone who has ever been abroad knows how expensive it is to make and receive calls, but there are dangers in the EU setting price ceilings. I would have been able to accept regulation at wholesaler level governing, for example, the relationship between Telia and a company in Spain, but I do not approve of setting a ceiling on prices for the consumer. It would not be a ceiling but a floor. If the ceiling is set at 49%, it is obviously that percentage that the companies will deduct. Companies' profits would decline as they would previously have had revenue that could be used for competing in the national arena. If profits disappeared, this might lead to companies having to increase their national prices. The EU would then, instead, have weakened the vulnerable consumer whom it had always maintained it wanted to protect. The mobile market is a relatively new market. In Sweden, the market adjusted gradually and prices have fallen significantly. If only the system had been made more transparent, better technical solutions sought and the information systems spoken of in the proposal introduced, these measures would presumably have been enough to force prices down. Roaming prices have fallen substantially, and although this has certainly happened unevenly throughout Europe, it is still a sign that the market is regulating itself.
in writing. I voted in favour of this measure as so many European citizens are affected by higher than necessary roaming charges. The reduction of costs for so many people and businesses is a very useful contribution to peoples' private pockets, as well as business costs. The function of the mobile telephony market is to allow the maximum efficiency of the industry, while striking the right balance in consumer interests.
in writing. - (PL) I am voting in favour of the report on the proposal relating to the Regulation of the European Parliament and Council concerning roaming on public mobile telephone networks within the Community and amending Directive 2002/21/EC on the common regulatory framework for electronic communications.
When we adopted the Lisbon Agenda, our aim was to turn the European Union into the world's most competitive knowledge-based economy. For that reason we must ensure that the market for mobile phone technology within the European Union is a dynamic market with no internal barriers.
Currently about 80% of EU citizens have a mobile phone, but mobile phone roaming charges are so high that they limit demand for this service. However, mobile telephony is not restricted to voice communication, but also includes other types of new-generation communication such as GPS, Wi-Fi and remote Internet access. These are very advanced technologies, which are a particularly important element in helping to promote a knowledge-based economy.
For this reason we cannot afford to allow their usage and their development to be stifled by exorbitant price barriers.
in writing. UKIP MEPs, like all MEP's in the Parliament, have a vested interest in reduced mobile roaming charges. Therefore, UKIP MEPs will not vote on the Rubig report. UKIP believes it is morally wrong for MEPs to vote on an issue which could lead to personal enrichment. Moreover, we never approve of EU regulation.
(LT) Mr President, ladies and gentlemen, the introduction of excise duties on alcohol and alcoholic beverages in 1992 was the start of attempts to coordinate taxes in the creation of a common market. This was and is a complex process.
So far there has been partial success in managing to coordinate indirect taxes, setting a minimal level for alcohol, alcoholic beverages, tobacco and fuel. However, in reality, taxation policy has remained under the jurisdiction of the Member States.
Increasing excise duty based on EU inflation indices for 1993-2006 is not logical. Why does this rate of inflation have to be applied to countries that joined the EU after 2004?
Complete abolition of excises based on the fact that these are small incomes for Member States is also not justified. Following the aim of the introduction of excise duties, analogically one ought also to abolish tobacco and fuel excise duties.
I support maintaining the status quo, not changing excises and allowing Member States, based on the principle of subsidiarity, to further set their own tax levels. All the more so, because among the Member States themselves there is no common agreement on the abolition of excises.
(DE) Mr President, I have done what the rapporteur, Mrs Lulling, actually wanted people to do, and voted against her report on the grounds that it seeks the increase of more taxes, this time reheating the old familiar argument that this is needed to prevent distortions of competition, although it now turns out that - as the experts had predicted - the minimum rates brought in in 1992 did no more than widen the gulf between the rates in the Member States, some of which increased their rates repeatedly and now want the others to be compelled to do likewise.
To act on this proposal would, I believe, be seen by the public as another outrage by Brussels.
in writing. (SV) We Swedish Social Democrats should ideally have liked to have seen Parliament being able to support the Commission's original proposal for an increase in minimum taxes that took account of inflation since 1993.
Since the vote was predicted to be very close, we chose to support the amendments aimed at increasing minimum taxes so that they took account of inflation since the 2004 enlargement.
We are pleased that the report has now been referred back to the committee and hope that the latter will this time come to the view that taxes on alcohol are needed in order to reduce the harm caused by alcohol in the EU.
It is a good thing that the majority in Parliament rejected this report. We voted against imposing excise duties at supranational level, as this would have restricted tax sovereignty and the sovereignty of political decision-making by means of taxes and the budget.
The main purpose of excise duties, which are currently a significant proportion of the revenue of many Member States, is to moderate consumption, as in the case of excise duties on alcohol and alcoholic beverages, and in turn to protect public health.
In addition to the direct impact of excise on activities in the agricultural sector and a significant part of the industrial sector, this should, first and foremost, be a national decision based on consumer preference for traditional products, on varying social choice as regards the consumption of alcoholic beverages, and on how different countries use different tax instruments, as in the case of wine in Portugal, where it is important to maintain the current minimum zero euro rate, a move that has been accepted in plenary.
We are opposed, however, to the Commission's proposal to increase minimum rates and the rapporteur's ideas on having a maximum rate.
As the report itself notes, the 1992 directive on excise duties did not result in any approximation of these rates among the Member States, or even settled the so-called problems concerning a distortion of competition. If it were consistent, the Commission, in line with its 'better lawmaking' programme, ought itself to call for the abolition of this text.
The truth is that it is the responsibility of the Member States, and them alone, to set taxes, whether direct or indirect, on their territory, in accordance with their budgetary, economic and social requirements, and that the fiscal harmonisation sought by the Commission has in fact only an ideological aim.
I shall conclude by saying that it is more than a little paradoxical for those who campaign for the abolition of border controls, the free movement of persons, goods and services and free competition to be the first to complain when this abolition and this freedom of movement encourage Europeans to use competition to their advantage.
in writing. (SV) We have voted against this report because it does not address the conflicting aims that are central to the problem concerned. What we are really concerned with here is, of course, the fact that the Member States' right to decide on an issue as crucial as alcohol policy is in conflict both with the demand for a free internal market and the Member States' right to make their own decisions about their tax systems. Alcohol is not just any old product. The internal market is at the heart of the EU, and the right of taxation is one of the sovereign state's most important assets.
The rapporteur has made no attempt at all to analyse and resolve these conflicting aims. The issue should therefore be addressed seriously by experts and political representatives with a proper grasp of the subject before Parliament is faced with new proposals.
- (SK) I have voted in favour of the realistic approach presented in the Vergnaud report, since it is obvious that the decisions of the European Court of Justice defending the right of patients to be treated in a country other than their own where their health would otherwise be seriously at risk or where their life is at stake, interfere with the powers of national governments.
As we know, the Directive on Services in the Internal Market excluded healthcare from the competence of the European Union and left it under the exclusive purview of national states. It is self-evident that patient mobility in Europe will increase. Patients will naturally be demanding access to care including the latest forms of treatment. This will not be confined to workers working in another country; it may also involve patients seeking out high-quality treatments abroad which for objective reasons are not available in the home country, and then travelling abroad to obtain such treatments.
in writing. Believing that the provision of quality and universal health services is the sole competence of the Member States, I voted against the Vergnaud report and the attempt to re-introduce healthcare into the Services Directive.
in writing. (SV) We have chosen to vote against this report, partly because we believe that the Member States themselves should be able to decide for which health services prior notification can be required. We believe that a system involving planned care in which, following a medical examination, prior notification could quickly be obtained would be to patients' advantage. It would be a system that provided equal access to cross-border care services for everyone and not just for those who could afford to pay out of their own pockets and then wait to be reimbursed. We have voted in favour of amendments that recommend political decisions rather than court decisions based on case law, even if we have reservations about all the political initiatives being subject to codecision by Parliament. We have also voted in favour of wording that contains references to freedom of establishment, but we would emphasise that we do not believe that this necessarily means having access to public resources.
in writing. - (FR) I voted in favour of the Vergnaud report.
The vote on this report in plenary has confirmed the specific nature of health services and hence their exclusion from the Services Directive. This vote has meant that equal access to health care and the financial viability of social security system will not be called into question.
In my view, the discussions begun at Community level on health services must henceforth focus on the legal uncertainty resulting from the case-law of the CJEC and on the areas for which the European Union is liable to create added value.
As far as I am concerned, a directive on health services that is in keeping with the goal of a framework directive on services of general economic interest remains the only tool that will enable the European Union to provide its added value and to regain the trust of the people of Europe in an area that is the very essence of their lives.
In common with other Commission communications on healthcare, this own-initiative report is, to some extent, aimed at once again applying to health services the same approach as the internal market for services, which it does by tabling a fresh proposal for a separate health services directive. We therefore voted against the report. We welcome the fact, however, that the proposal to include health services in the directive on liberalising services was rejected.
Universal access to high-quality, universal health services is a fundamental right of all citizens, which must be provided by the existing national social protection systems in the EU. Health services are a public good and the public authorities of each Member State have the crucial task of guaranteeing equal access to all high-quality health services, and of providing adequate public funding. We therefore oppose the creation of a liberalised internal market for health services and the current trend of reducing or privatising health services or making them ever more dependent on internal market regulation or on competition rules.
Health services are services like no other. Therefore, under no circumstances must they be subject to the European rules on competition, State aid, public contracts or the internal market. Above all, their organisation and funding must be the responsibility of the Member States, and of them alone.
Despite the predictable rejection of the paragraph calling for services to be made subject to the Bolkestein Directive, we feel that the text of the report is still dangerous. It proposes to encourage the mobility of health workers at the risk of creating shortages of those very workers, and thus treatment for all the citizens, in certain countries; or to encourage, with no controls, patient mobility, which may undermine the quality of treatment, lead to the saturation of infrastructure and compromise the balance of the social protection systems.
The objective of access for all European citizens to high-quality and community-based health care cannot under any circumstances be achieved by a European directive based on the case-law of the European Court of Justice, ruling on a few contentious cross-border issues. In actual fact, this objective can only be achieved if there is a guarantee that Brussels will never be able to legislate in this field.
in writing. I voted against this report, as amended, because I believe it still leaves our national health services at risk from creeping liberalisation and legal uncertainty. I welcome Parliament maintaining its position to exclude health services from the scope of the Services Directive. However, we are now apparently refusing to set boundaries on the role of the market in relation to the right of Member States to decide on the method, financing and scope of the health services they provide. Unless we adopt a clear legislative framework, preferably backed by a Treaty change, we are actively encouraging the Court of Justice to decide what is, or is not, a medical treatment and whether or not it should be reimbursed or require prior authorisation. As the Rapporteur on Regulation (EC) No 883/2004 on the coordination of social security systems, I wish to make it clear to some in this House that the reimbursement situation is not a new system: it has been in place for over 30 years and has proved invaluable to thousands of citizens but its scope and workings should be determined by Parliament and Government - not the Court, so I regret the adoption of amendment 24 from the Liberals.
in writing. - (FR) This report shows the will to bypass the content of the Services Directive, which legitimately excluded health services from its scope. Health services are not commercial services but services vital to our ageing populations. Health must escape the desires of the ultraliberal vultures and the European federalist ideology that is going to harmonise everything downwards. The matter of excluding health services is the responsibility of the Member States and must remain so.
Next, it is worrying to note that this woolly Lisbon Strategy is still being referred to as a prerequisite when we have known for a long time that it is a symbol of ultra-European inefficiency. Furthermore, in view of the differences between our countries, one might say that the universality of a so-called European social model is utopian. Finally creating a legal framework in this area amounts to implementing a quasi-internal market in health services or at least to laying the foundations for one.
Our duty is to prevent the quality of health services from being jeopardised, to preserve medical ethics and to guarantee strict controls in relation to the authorising and reimbursement of treatment at national and ministerial level.
The report on the impact of the exclusion of health services from the Bolkenstein Directive, on the pretext of protecting patients and health professionals, promotes the commercialisation and further privatisation of a choice sector for capital, so that it can generate profits for it.
We MEPs of the Greek Communist Party clearly express our opposition to the Bolkenstein Directive and are fighting with the workers to get it repealed.
The report takes it as given that national health systems will be inadequate and that health services will not be free. That is why it promotes the reduction of health services covered by insurance funds to the lowest common denominator, using the health card as the tool to do so. Nomadic employment is proposed for workers and the need for rounded scientific knowledge based on training and the acquisition of skills is underestimated. Professionals are also obliged to have indemnity insurance, thereby reducing the obligation of the state to provide medical and care services to a personal responsibility. The patient's choice of treatment is also reduced to a personal responsibility, through information networks which replace the state's obligation.
That is why we MEPs of the Greek Communist Party voted against the report. Health is a social commodity and the workers need to extend their fight against its commercialisation by demanding modern, free, national health services run exclusively by the state which meet the workers' contemporary needs.
in writing. I voted for this report on the consequences of excluding health services from the Services Directive. In particular I am pleased that the report asked the Commission to propose "an appropriate instrument" to codify the case law of the Court of Justice.
In spite of the controversy generated by this report, which has been sorted out in time, I feel that the report in its current form reaffirms existing rights and fosters patient mobility. This was precisely the intention.
Given the particular importance of this issue, the debate must encompass the broad range of different systems in the various EU Member States. In any event, the most important thing is to make sure that the facilities opened up by patient mobility are clear and viable.
Health is one of the issues that the citizens hold most dear and it would be wrong to impose solutions on the Member States by means of Community legislation that would undermine rules on which the citizens and the politicians have agreed. Nevertheless this does not stop rules from being introduced to facilitate the use of this facility in a free area such as the EU, where there is a tradition of mobility on various issues.
I therefore feel that the outcome is a positive one, and favourable to the citizens' interests and rights.
European policy in the area of healthcare should not confine itself to regulating patient mobility or creating a unified market. We must avoid a two-speed policy by means of which anyone who is financially secure can choose to travel to find the best care.
That undermines social and territorial cohesion and solidarity, and is therefore inappropriate. Healthcare - just like other social services of general interest - often forms part of a national structure of social protection which ensures that the citizens' fundamental rights are safeguarded.
It was for those reasons that this House, last year, decided to exclude health services from the Services Directive. We should not undo this today!
The text that was approved a moment ago which examines the impact and implications of this exclusion, urges the Commission to develop a suitable instrument to codify jurisprudence in respect of the rights and duties of mobile patients as well as care providers. I do not believe that this goes far enough.
If jurisdiction is taken as the only basis for policy, then this does not do justice to the importance of this area in a social Europe. Health is a fundamental right. Everyone is entitled to travel to a different country in order to receive the best care. Every care provider, as well as the Member States involved, has the duty to place all patients on an equal footing.
At the time of the vote on the draft Vergnaud report within the Committee on the Internal Market and Consumer Protection, Members from the right supported an amendment aimed at reintroducing health services in the 'Services' Directive. By means of this vote, the Group of the European People's Party (Christian Democrats) and European Democrats broke an earlier compromise with the Socialist Group in the European Parliament that protected health services by keeping them outside the scope of the 'Services' Directive.
Fortunately, the members of the PPE-DE Group decided during the vote in plenary to abide by this compromise, and to respect health care by refusing to make health a commodity. At the end of this vote, the will of the Socialists to protect accessible, high-quality and affordable health services for EU citizens triumphed.
in writing. I very much welcome the fact that, as of next year, agriculture will no longer be the biggest item of expenditure on the EU budget, but the various structural funds will. This is a welcome reallocation of resources - provided, of course, that the reallocated money is well spent! And here too, I would give a cautious welcome to the gradual shift within structural funding itself towards developing innovation and enterprise in our less prosperous regions.
Structural funding must be more than a simple transfer of resources from the more prosperous Member States to the less prosperous ones - if that were all it is, this could be done simply by adjusting budget contributions and rebates. Structural funding must bring added value and be a genuine European policy in its own right, helping less prosperous regions rather than Member States, developing transnational linkages and helping ensure that all can benefit from the European single market.
Bearing in mind that the intention of the report is to contribute to the debate on the future of the EU's cohesion policy, we must point out our disagreement with some significant aspects of the report, as follows:
the idea that the granting of funds as part of cohesion policy is conditional on compliance with economic performance criteria established at Community level, as a means of exerting extra pressure on the way in which Member States define their social and economic policies;
the establishment of mandatory ceilings on the manner in which structural funds, either at Community level or in the Member States, are to be used, for example 'to earmark at least 20% of the structural funds for promoting R+D+I';
promoting the use of the structural funds for financing private investment by means of what are referred to as private-public partnerships;
the use of new cohesion indicators, namely employment, the level of disparities in GDP between neighbouring regions, decentralisation and accessibility index, infrastructure and transport provision, the level of research/innovation, education and training activity and the diversity of production, without safeguarding the idea that GDP per capita must continue to be used as the base indicator of eligibility when it comes to EU cohesion policy.
in writing. (PL) This report rightly emphasises the key role of cohesion policy in supporting the internal market through the commercial and jobs exchange that has arisen through projects that have enjoyed cofinancing by the European Union. We should also bear in mind the role played by cohesion policy in increasing the profile of the EU in the eyes of its citizens and growing support for it in regions which have benefited substantially from cohesion policy.
Encouraging the Commission and the Council to assess whether allocating at least 20% of the structural funds to research, development and innovation is feasible deserves support. The proposal to devolve the function of technological initiator to local and regional level also deserves attention, as access to European programmes and assistance will make it easier for enterprises to innovate.
In her call for greater exposure and publicity for projects supported by the structural funds, Francisca Pleguezuelos Aguilar wants to give our citizens greater awareness of the benefits of cohesion policy.
The idea of cohesion, which has been with us since the Treaty of Rome, is one of the cornerstones of the EU. In a nutshell, the development of some is the development of all.
History has shown us that cohesion, a tried and trusted concept, is characterised by generosity and realism, both for the Member States that have just joined and for those that have been in the Union for longer. I therefore feel, like the rapporteur and most European politicians, that cohesion, as a value, should be promoted and defended. I also feel, though, that it needs to be brought up to date. Objectives that ten or 15 years ago were excluded from cohesion, on account of more significant shortfalls and differences, are today issues that should definitely be included, in the context of a growing, more competitive economy. That being the case, cohesion must promote enhanced competences regarding research and development, on the one hand, and support for the most competitive parts of each area, on the other.
Cohesion is not a one-size-fits-all solution; it is, more than anything, about investing in deriving the maximum benefit from our differences and about ensuring that the investment is sustainable over a period of time, with a view to harmonious development.
Mr President, I was pleased to support this own-initiative report on the importance of Structural Funds to EU cohesion, as in Scotland we have vast experience of using the funds to develop our peripheral areas and regenerate our urban centres. As the new funds roll out, we have an expertise we are now using across Europe to assist our new colleagues as they set up their programmes, and we of course retain a crucial interest in this topic so I am pleased to see this report gain the majority it has today.
I commend my colleague David Martin for his all too apposite report, which I will be supporting. The EU has a responsibility to ensure that developing countries have the capacity to engage in and benefit from the global economy. It is not just about a fairer, more open trading system. Despite enormous advances in market access including the 'Everything but Arms' initiative by the Commission, the Least Developed Countries' share of world trade has halved over the last 40 years from 1.9 % to 1 %.
Aid for trade is necessary to create the conditions and infrastructure to trigger growth, but this aid must be under the control of the recipients themselves to fit within their own national development plans.
I am delighted that the UK is taking a lead in delivering its share of the EUR 2 billion annual aid for trade budget promised by EU Member States at Gleneagles by 2010. We can only eradicate Third World poverty by empowering businesses, particularly those engaged in fair trade, to provide the decent work so desperately needed.
As far as we are concerned, EU 'aid' cannot, and must not, be considered as part of the 'liberalisation of trade', as the rapporteur would like to see. It must also not be used as 'one of the most effective drivers of economic growth' of the poorest countries. This is for two reasons. Firstly, aid is contingent on the appropriateness of these countries' 'internal policies' and a 'real improvement in the capacity for good governance', in the interests of the powerful multinationals in the EU and the USA. In other words, conditions are placed on the 'aid'-based development of these countries, which is tantamount to exploiting their inherent structural fragility, following a history of colonialism, for the benefit of EU capital. They are forced to produce for export, in particular low added-value products with lower financial return, the price of which does not cover the production costs. This is true of many agricultural products, obliging them to erect customs barriers to block the entry of products from outside.
Secondly, this guideline establishes a hierarchy between countries, thus deepening still further the gap between the so-called rich and poor countries, with consequences at national level for the EU Member States, and in what are known as third countries ...
(Explanation of vote abbreviated in accordance with Rule 163(1) of the Rules of Procedure)
in writing. As rapporteur I gladly supported my report. There were only a handful of amendments submitted to the plenary vote, some of which added to the report or positively changed the language, some however changed the emphasis of the report too much, meaning I was unable to support some of the amendments.
in writing. - (FR) On the objectives of finally getting the countries of the South out of poverty, we are all agreed - even if the real measures are still not being taken for Black Africa, and by that, I mean the sharing out of water, food, basic medicines and education.
As a tool for fighting poverty, international trade is necessary, but inadequate. It may be adequate in the long term but, as Keynes said: 'in the long term we shall all be dead'.
Momentum and innovation are therefore required, not least through the invention of a new customs technology of deductible customs duties in the form of a customs credit offered by importers to exporters, to be deducted upon purchase from the economy of the importing country and equal to the sum of the customs duty to which the credit is charged. For the countries of the South, this customs credit would be subsidised, along the lines of matching credits and sparing credits, which already exist in international taxation.
In this way, poor countries would no longer lose the precious revenue from their customs duties.
As the report correctly says, 'opening up trade is one of the most effective drivers of economic growth, which is indispensable for reducing poverty and promoting pro-poor economic growth and employment and is also an important catalyst for sustainable development worldwide'. Of course, it does not follow - and nor is it my view - that all one has to do is open up trade and stable democracies will flourish in free and pluralistic societies. That is not the case, as evidenced in the modern era, with China being just one such example. Nevertheless, the fact is that there is no such thing as a free, pluralistic and democratic society that is not, in essence, open to trade.
It is this idea - and not a watered-down or totally illiberal version thereof - that should be at the forefront of the EU's guidelines when it comes to aid for international trade.
Our undertaking on the world stage should be geared towards opening up the world more and more to trade, without this leading to vulnerable economies and markets being left unprotected.
In spite of its 'politically correct' language, the report fails to hide the EU's true intentions behind the current Economic Partnership Agreements (EPAs), with African, Caribbean and Pacific (ACP) countries.
What the EU is seeking, with the EPAs, is to achieve as much as it can from the current WTO negotiations, on issues on which it has thus far failed, in other words, to try the back door having failed to get in through the front door.
It therefore calls for 'the pacing, timing and scope of liberalisation to be gradual and flexible.' It 'highlights the development benefits that the Singapore issues may engender'. It 'believes' that 'agreements on investment, competition and government procurement ... could contribute to shared aims of good governance and transparency, creating an environment that should enable greater private-public partnership.' It 'recalls' that 'sound regulatory frameworks are an essential part of any liberalisation process,' as regards services and public services. In other words, this is merely a sugar-coated version of the neoliberal agenda.
What is needed is an entirely different agenda, one that will promote effective cooperation, solidarity, independent development and social justice.
in writing. Economic Partnership Agreements have been highly divisive and controversial. At times it has seemed as though development considerations have not been foremost in the Commission's thinking on EPAs. This Parliament report presents a very timely and balanced contribution to the debate and the Rapporteur Robert Sturdy is to be congratulated on his approach to the report.
Within the limited framework of the WTO rules, the Economic Partnership Agreements can still be - and they must be - an effective instrument for promoting trade and, most importantly, for supporting the creation of infrastructure conducive to trade. Against this backdrop, this is a welcome report that sets out its principles clearly and that is underpinned by decent values.
As regards similar issues discussed in this plenary session, I wish to reaffirm my conviction that the promotion of free, open and fair trade sustains the democratisation of societies and encourages the plurality of social forces. This is a further reason for the importance of the partnership agreements.
in writing. - (FR) The negotiations on the economic partnership agreements will enter a crucial phase, on 1 January 2008, marking the expiry of the current agreements.
Due to the essential nature of these agreements, I voted in favour of the report, believing that these agreements will enable a new economic and commercial framework to be established that is conducive to the sustainable development of the ACP countries' economies. I would emphasise this development dimension: these agreements cannot be reduced to mere free trade agreements under the WTO and must be instruments serving economic and human development. Therefore, the EPAs will also be as asymmetric and progressive as possible.
I voted in favour of Amendments 20 and 28 on the need for the negotiations to take account of the specific circumstances of the overseas regions and territories pursuant to Article 299(2) of the EC Treaty. We should in fact examine the interests specific to these territories, consider market access differentiations and make the existing support methods more consistent with those of the ACP countries. I should like also to qualify paragraph 13 of the report by pointing out the conclusions adopted by the Council that provide for transitional periods in the provision of EU market access for certain products that are particularly sensitive from the EU's point of view.
To date, the Generalised System of Preferences (GSP) has guaranteed the ACP countries preferential access to the EU market, with lower import tariffs at the EU's borders and better market access. This has enabled the developing countries to export their products to the richer European countries more easily.
This arrangement within the WTO forms a formal exception to the non-discrimination rule of the Most Favoured Nation principle. According to the Cotonou Agreement of 2000, this exception is to be lifted by no later than the end of 2007, and to be replaced by individually-negotiated Economic Partnership Agreements (EPAs). If not, every WTO member would be able to report discrimination.
This report is right to strike a critical note. It is of the essence that the Commission should negotiate the EPAs with due consideration for the level of development of the ACP countries. The principle of total liberalisation of the market should not come into play here, because it forms a real threat to them, both socially and economically.
The report does not, however, take sufficient account of the circumstances on the ground. Whether the EPAs will have a positive or negative impact remains to be seen. It is hardly surprising, therefore, that the countries in question are not in a hurry to sign these agreements much before the end of 2007.
If Parliament does not remove the time pressure and is not prepared to persevere with the GSP+ system, I will be unable to vote in favour of the report.
in writing. - (FR) In line with the Cotonou agreement, the EPAs are not mere free trade agreements under the WTO, but a genuine partnership enabling a new economic and commercial framework to be created in favour of the ACP countries.
Due to their geographical location, near many ACP countries, the overseas communities are at the heart of these preferential and reciprocal agreements with the ACP countries.
It is imperative that the particular circumstances of the outermost regions be taken into account in the context of these negotiations, in accordance with Article 299 of the Treaty.
Special attention must also be paid to the OCTs located near to the ACP countries, in accordance with the association agreements that already link them to the Union, under Article 229(3) of the Treaty.
We should examine the interests specific to the outermost regions and the OCTs without omitting to involve them as far upstream as possible in the negotiations, so that market access differentiations can be considered and their respective support arrangements coordinated, for the purposes of integrating them more into their regional environments.
I welcome the adoption of my amendment, which is designed to strike an intelligent balance between the regional integration of these overseas territories and the ties binding them to Europe.
(DE) Mr President, I have voted in favour of this report on the grounds that the steps outlined in it need to be taken as a matter of absolute necessity if this European Union of ours is to be made a political union speaking with one voice to the outside world and hence capable of becoming a global player rather than a lame duck.
For this, the European Union needs in particular the further development of its own security and defence policy, with joint research, a joint procurement office, shared defence forces capable of acting autonomously, and joint operations funded from the EU's Budget. Such a thing is dependent, however, on our acquiring a new regulatory framework in the shape of a new Treaty, and I trust that Mrs Merkel's presence in the chair of the Council, combined with Mr Sarkozy's pragmatism, will make it possible for a decisive step to be taken in the right direction.
in writing. (SV) We Swedish Social Democrats do not think that Mr Brok's report is the right forum in which to debate the Treaty and what it should and should not contain. We think that cooperation on foreign policy should be increased, but we do not think it appropriate in this situation to commit ourselves irrevocably to having a common EU foreign minister. We therefore chose to abstain on these points.
Among other issues, the report advocates the rejected (!!!) 'Constitutional Treaty'. It makes strong calls for the Treaty's 'full ratification' (?) and 'entry into force' (?) 'in order to ensure that the Union is ready to face up to the global responsibilities, threats and challenges of today's world', by means of the common foreign and security policy and the European security and defence policy, so they say ...
This position adopted by the Group of the European People's Party (Christian Democrats) and European Democrats and the Socialist Group in the European Parliament (encompassing the Portuguese Social Democrats, Conservatives and Socialists) is especially significant given that it is these very political forces that are negotiating the wording of a 'simplified' Treaty, which they tell us is different in content from the 'European Constitution'. Let us make sure this is clear. Ultimately, how can something be presented as being different when it reaffirms precisely what it is supposed to be different from? This is where the discrepancy lies ...
The true intention of the political forces and the economic and financial interests at the root of European capitalist integration is to speed up the militarisation of the EU, in a legal and constitutional framework - within the NATO framework, remember - and this would be established by the so-called 'European Constitution'. Hence the 'common' foreign policy of interventionism, with its aggressive approach, in thrall to the ambitions and interests of the large economic and financial groups of the major powers, headed by Germany.
in writing. (SV) I have voted against Mr Brok's report not only because the rapporteur had chosen to include the issue of the Constitution but also because he raises the issue of whether the EU should have a common foreign minister. At present, we have no ministerial functions within the EU, and nor should we have. All the Member States already have their own foreign ministers. What can we expect next: a common minister for the environment and perhaps, in the end, a common prime minister?
in writing. The European Parliamentary Labour Party supports much of this resolution, in particular the high priority given to the consolidation of democracy, promotion of human rights and non-proliferation, and the important EU role in conflict prevention and building effective multilateralism.
However, the resolution focuses too much attention on internal procedural changes rather than foreign policy priorities. The EPLP voted against paragraphs 1, 5 and 11, and abstained on 2, 3, 4 and 5, as the references to the Constitutional Treaty and the detailed provisions within are inappropriate whilst its future is still being discussed. In particular, the adoption of the Constitutional Treaty should not be seen as a prerequisite for future enlargement. The EPLP also abstained on paragraph 8(g), as the added value of an EU diplomatic academy has yet to be proven, and on paragraph 8(h) - whilst agreeing that there is certainly a need for external delegations to be strengthened, these will not be EU 'embassies'. The EPLP fully supports reform of the UN Security Council and also supports improvements in the way that the EU speaks at the UN - however it is inappropriate to talk of a single EU seat, as in paragraph 10.
in writing. (CS) Mr Brok's report exposes the threadbare nature of the EU's common foreign and security policy. On the one hand, it calls for the EU to be more closely involved in the conflicts in the Caucasus and Transnistria, and therefore opposes the emergence of states in these areas and international recognition for them. On the other hand, it attempts to breach the incomplete Resolution 1244 and to declare the 'controlled independence of Kosovo'. The author, alongside Mrs Beer from the Group of the Greens/European Free Alliance, has accordingly chosen to reopen the can of worms of territorial change in Europe.
I am curious to know when the call will go up for Catalonia, the Basque country or even Galicia to be separated from Spain and when the voices of the separatists in Slovakia, Romania and Serbia will be heard. What indeed will we do about the demand to break up Macedonia (or should that still be FYROM)? Has an example been set for the relatively compact Muslim communities in some parts of southern France, or perhaps for the migrants concentrated in the large cities of Western Europe?
Similarly counterproductive is the fear expressed in Article 25 concerning the first trials of an anti-satellite defence mechanism in China. We do not have similar fears about the United States. Unfortunately there are so many similarly unacceptable parts of this report that neither I nor my parliamentary group will be supporting it in the final vote.
in writing. - (PL) Mr President, I am voting in favour of Elmar Brok's report on the Council Annual Report to the European Parliament on the main aspects and basic choices facing the CFSP, including the financial repercussions on the overall budget of the European Communities for 2005 (paragraph 40(H) of the Interinstitutional Agreement of 6 May 1999).
Mr Brok's report rightly underlines that without a constitutional treaty, the European Union will not be in a position to face the main challenges that the common foreign and security policy currently poses. Appointing a Foreign Minister who is also a member of the Commission and who also heads the Council of Foreign Ministers will allow the EU to act more effectively and robustly in the international sphere. The sum of EUR 1 740 million allocated for common foreign and security policy for 2007-2013 is inadequate for the EU's ambitions to be an international player.
The report correctly notes the need to bolster the role of the European Parliament in the common foreign and security policy and the Council should not be limited to simply informing Parliament but primarily to fully involve it in the main choices and activities of the common foreign and security policy.
in writing. I voted for this report and in particular am pleased that it emphasises the need for internal setting of external priorities, for example the fight against poverty, in order to have a common European voice in international affairs.
in writing. - (PL) Mr President, Elmar Brok's report on the main aspects and fundamental choices facing the CFSP highlights the merits of the case well. Without a constitutional treaty, it will be impossible to speak of a common foreign and security policy that is capable of meeting the challenges faced by the European community.
In addition, the report correctly defines the areas of interest for the EU on which we need to concentrate, including the fight against terrorism, immigration, energy security and non-proliferation of weapons of mass destruction. The report is balanced and all the accents are in the right places, which is why I fully support its adoption.
The annual report proposes strengthening the military and political sector of the CFSP to the tune of EUR 1.8 million, which is three times the expenditure for the period 2007-2013, in order to step up the EU's aggressive policy, so that it can claim a greater share of the spoils for the Euro-unifying monopolies from the imperialist interventions under way against the peoples.
It restores the adoption of the European Constitution, which is 'dead' following the referenda in France and the Netherlands, as the necessary tool for promoting the CFSP. In order to implement the imperialist views and remove possible obstacles, it proposes abolishing unanimity and the application of qualified majority voting, so that the ruling imperialist powers can further their plans.
In order to prepare and implement new interventions in the name of combating terrorism, of 'restoring democracy' and other pretexts, it promotes further militarisation, the completion of the formation of battle groups and the preparation of military occupying forces in Kosovo to replace the NATO forces.
There is no reference to ballistic-missile defence, which indirectly but clearly proves it is being accepted through ΝΑΤΟ and the ΕU itself.
It proposes increased funding, basically calling on European workers to pay for the EU's aggressive policy.
We voted against the report on the CFSP.
(DE) Mr President, I endorse the demands made in this report, particularly for the introduction of a minimum wage in all the Member States, which will be a safety net and is particularly calculated to protect those who are in work from exploitation and poverty, while also, at the same time, safeguarding competitiveness and preventing the loss of jobs in countries like Austria, which have higher standards of social protection.
I am also in favour of the introduction of a quality mark for products from third countries that are manufactured under proper conditions and without the use of child labour; it would be an invitation to consumers to ensure, by purchasing such products, that humane and fair working conditions prevail in third countries and that jobs here are not wiped out by the import of cheap goods.
(MT) Thank you, Mr President, ladies and gentlemen. I wished to explain that when it comes to work, and to decent work in particular, our Constitution is wholly based on work. I also wanted to make it clear that, throughout the years, Labour governments have always sought to improve conditions in the workplace for our country's labour force. It is important to note that whenever there has been a case where an employee has improved the quality of his job conditions, this was down to the initiative of Labour governments. I would also like to praise the unions in Malta, especially the General Workers' Union, for their hard work and efforts in the interests of Maltese workers. Thank you.
in writing. (SV) We Swedish Social Democrats in the European Parliament voted in favour of the report. The report is a good one, and we unreservedly support the EU's commitment to decent work. It is important for us to be able to guarantee people productive work, done under free, fair and safe conditions, both within the EU and internationally.
We wish, however, to offer a number of clarifications. It is important to point out that a tax on financial and currency transactions must be international because a European tax would place countries outside the euro zone at a disadvantage.
We are opposed to common standard definitions of the concepts of forced labour and abuse of vulnerability. The International Labour Organisation's definitions should be taken as basic, and further definitions should be left to the Member States.
The report calls on the Member States to consider minimum wages. That is something we have already done in Sweden, and we have actively chosen a solution in which the matter is left to the social partners.
in writing. - (FR) This report by the European Parliament is a step in the right direction.
It makes decent work a tool of European development policy, firstly by cofinancing, with the ILO, a development programme for decent work, and secondly by creating a European label and a blacklist of companies that violate fundamental labour standards, and lastly by implementing trade sanctions against countries that seriously infringe fundamental social rights.
It brings about progress for decent work in Europe, where much also remains to be done: by urging the Member States to ratify the ILO conventions on the health and safety of workers, maternity protection and migrant workers; by calling for the introduction of a minimum wage as a safety net to prevent workers from being exploited in any way; by improving access to lifelong learning and by calling for greater harmonisation of pension schemes.
These are the foundations of this social Europe that the Socialist Group in the European Parliament wants to build. I shall therefore vote in favour of this report.
in writing. - (FR) I voted in favour of the report on promoting decent work for all.
The notion of 'decent work' seems to be a reference to the terms of multilateral declarations and agreements, but policies, for their part, are still far removed from the concept.
Presentations and declarations are one thing; the everyday political actions and decisions of international institutions are quite something else. Indeed, the world is marked by a 'deficit' in decent work: in many unproductive and low-quality jobs that involve dangerous work for a precarious income, rights are flouted and inequality between the sexes prevails.
Faced with this situation, the WTO and the ILO have adopted international labour standards. However, the IMF and the World Bank do not support any initiatives designed to ensure that the fundamental rights of workers are respected.
If decent work is to become a reality worldwide, priority must be given to it by all the international institutions, which will have to work together to make this happen.
Decent work must be a universal objective for all the international institutions. It is imperative that these fundamentals - quality employment, workers' rights, protection and social dialogue - determine all economic and social policies at international level.
(The explanation of vote was abbreviated in accordance with Rule 163(1) of the Rules of Procedure)
I voted in favour of the Panayotopoulos-Cassiotou report on promoting decent work for all, because productive labour in conditions of freedom, equality, security and dignity should lie at the heart of EU trade relations.
I feel we should demand that our partners comply with the International Labour Organisation's conventions on workers' rights, with regard to fair salaries and adequate social protection. I should also like to highlight the need for multinational companies to assume their social responsibility, either in Europe or anywhere else in the world.
What happened in the vote on this report was disgraceful. The majority in Parliament blocked the adoption of some of the best paragraphs adopted in the Committee on Employment and Social Affairs on the theme of 'Promoting decent work for all - The EU contribution to the implementation of the decent work agenda in the world'. This position needs to be highlighted because it is clear that it is intrinsically linked with the increasing emphasis on so-called flexicurity.
As we know, between 2000 and 2005 unemployment rose by one million in the EU, alongside a massive increase in unstable work: more than 4.7 million workers were on fixed-term contracts and at least 1.1 million found themselves working part time. The high number of workers who, despite earning a salary, are living below the poverty line, is also unacceptable.
The promotion of decent work for all entails ensuring compliance with a progressive labour law, ensuring the dignity of those who work, guaranteeing decent living and working conditions, without any discrimination and inequality. This must not be restricted to mere good intentions - it must be matched by practical action.
in writing. I will be voting for this report despite the Conservatives and Liberals gutting it of its most vital elements, for example deleting 'binding initiatives in corporate social responsibility', the need to introduce a 'fair and innovative tax policy' and investigating/listing companies violating core labour standards. I am appalled at their anti-labour movement attitudes.
in writing. UK Conservatives fully support the ILO principle of decent work.
We agree upon the importance of providing lifelong learning opportunities, the need to be proactive on increasing women's participation in the labour market, and the need to do so much more to resolve the challenges of reconciling work and family life.
However, we disagree with the idea that the European Parliament should take up its time issuing pronouncements on this subject, however worthy or well-intentioned. Parliament does not have the competence to instruct Member States on what to do in this area. It is for Member State Governments to decide, and rightly so.
So, while we have taken part in the debate, and also in the vote to curb the interventionist excesses of the Left, Conservative MEPs abstained on the final vote.
in writing. I voted for this report and against the Liberal and EPP Amendments which sought to delete the references to binding initiatives on corporate social responsibility. CSR should be at the core of European businesses activities both internally within the EU and externally and I was highly disappointed that these two groups did not support the steps outlined in the report.
in writing. I do not want EU policies to be imposed on national labour market policies.
The EU proposal and the report debated in plenary of the European Parliament with the misleading title of 'decent work' (COM - 2006 - 0249) are the new reactionary, anti-grassroots framework of the ΕU for achieving the objectives of the 'Lisbon Strategy', minimising the price of labour and striking at the workers' fundamental rights, in order to increase the profits of the Euro-unifying monopoly business groups.
The basis of the capitalist restructurings processed and formulated in the EU and in the international imperialist organisations and the plutocracy and its political spokesmen on the subject of so-called 'decent work' are being integrated into the anti-grassroots policy of the ΕU. They include the following:
lifelong learning, extending flexible forms of employment, striking at collective labour agreements, exacerbating the terms of insurance and retirement and further privatising education, health and public services for the common benefit in general;
setting a minimum wage for workers, a poverty-level safety net, in order to prevent reaction from the workers and grass roots, while the plutocracy reaps huge profits from its exploitation of the working class.
That is why the parliamentary group of the Greek Communist Party voted against this EU proposal.